Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Substance of Interview Conducted on 8 February 2022
Examiner reached out to Applicant's Representative re: an issue with metes and bounds of an "elastomeric layer" that is "prepared from an uncured, low density butyl composition", for Examiner noted that Applicant’s position as set forth in the response dated 25 January 2022 (“Response”) appears to have invoked Applicant’s right to act as his/her own lexicographer.  Specifically, while Applicant’s appears to have taken the position that any composition containing a synthetic rubber should be deemed as a butyl composition, such an interpretation was not clearly set forth as a definition in the specification as filed.  Examiner noted that absence of such an express redefining of a term (that otherwise has an accepted meaning) is problematic, because the position held by Applicant (see. inst. app. spec. ¶ 0007) appears to contradict what person having ordinary skill in the art would deem acceptable.  For instance, according to Applicant’s position, a composition whose only elastomer component is an ethylene propylene rubber would be deemed to be a butyl composition, despite the fact that ethylene propylene rubber that lacks any segment derived from any butylene (much less isobutylene, which is the predominant monomer for forming butyl rubber).
Examiner thus requested that Applicant state on the record that the metes and bounds of "elastomeric layer" that is "prepared from an uncured, low density butyl composition" be in line with a meaning acceptable to person having ordinary skill in the viz. a polymer layer that does exhibit certain elastic tendencies but otherwise does not contain an elastomer is not deemed to be an elastomeric layer), and that at least one of the elastomers (n.b. synonymous with the term “rubber”) contained should be recognized as a butyl rubber by person having ordinary skill in the art.  Examiner suggested that Applicant should make such a statement by either 1) amending claim 1 in accordance with the definition set forth above; or 2) state on the record that Applicant agrees with Examiner's position.
During the interview, Applicant’s Representative agreed on the record with Examiner’s position re: metes and bounds of an "elastomeric layer" that is "prepared from an uncured, low density butyl composition" (as elucidated below), and Examiner stated that in view of Applicant’s express acknowledgement, claim 1 contained in the Response is deemed to be both definite and allowable over the art.
Specifically, an "elastomeric layer" that is "prepared from an uncured, low density butyl composition" is considered to require the presence of butyl rubber, partially cross-linked butyl rubber, co-polymers of isobutylene and isoprene, polyisobutylene, or halogenated derivatives thereof in the elastomeric layer.

Reasons for Allowance
Claims 1-13, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  Specifically, the most relevant references of record neither expressly disclose the various claimed damping loss factor values nor are sufficiently similar to the embodiments of the instant application as to inherently possess the claimed damping loss factor values.  While the previously cited Kawaguchi reference discloses some damping loss factor values, the reference neither discloses all of the values as recited in claim 1 nor is it sufficiently similar to the embodiments of the instant application as to indicate that it would inherently possess the claimed damping loss factor values.  For instance, whereas the instant application utilizes light-weight fillers having density less than 0.5 g/cm3, Kawaguchi utilizes carbon black (having density of ~1.8 g/cm3).  U.S. 2006/0040096 A1 is relevant for disclosing a damping system having an elastomeric containing butyl rubber and a constraining layer, wherein the damping system as a whole has the requisite damping loss factor values, but this reference differs from the claimed invention, as its constraining layer is polymeric (and not metallic as required by claim 1).  Other relevant references such as U.S. 2004/0219322 A1 (cited in the IDS of 6 December 2018) and U.S. 2005/0019590 A1 fail to read on claim 1 for reasons similar to those discussed above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are directed to acoustic damping materials.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z. Jim Yang/Primary Examiner, Art Unit 1781